1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES RAYMOND,                                     Case No.: 1:18-cv-00307 JLT

12                 Plaintiff,                           ORDER CONSOLIDATING THESE ACTIONS,
                                                        REASSIGNING THE CONSOLIDATED MATTER
13          v.                                          AND SETTING THE MANDATORY
                                                        SCHEDULING CONFERENCE IN THE
14   WARREN MARTIN,                                     CONSOLIDATED ACTION

15               Defendant.
     _____________________________________
16
     INGRID CRAWFORD SMITH, et al.,                     Case No.: 1:18-cv-1526 - DAD - JLT
17
                   Plaintiffs,
18
            v.
19
     CITY OF BAKERSFIELD, et al.,
20
                   Defendants.
21
22          In these actions, the plaintiffs bring similar claims and they present similar questions of fact and
23   law. The Court ordered the parties to show cause why the actions should not be consolidated and the
24   parties except Mr. Raymond have responded. The plaintiffs in the Crawford-Smith matter and the
25   defendants do not oppose consolidation.
26          Federal Rule of Civil Procedure 42(a) allows the Court to consolidate actions involving a
27   common question of law or fact, and consolidation is proper when it serves the purposes of judicial
28   economy and convenience. The Ninth Circuit explained that the Court “has broad discretion under this

                                                         1
1    rule to consolidate cases pending in the same district.” Investors Research Co. v. United States District

2    Court for the Central District of California, 877 F.2d 777 (9th Cir. 1989). In determining whether to

3    consolidate actions, the Court weighs the interest of judicial convenience against the potential for delay,

4    confusion, and prejudice caused by consolidation. Southwest Marine, Inc., v. Triple A. Mach. Shop,

5    Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989).

6           Due to the similarity of the actions, consolidation serves the purposes of minimizing judicial

7    resources, and the Court anticipates little risk of delay, confusion, or prejudice if the matters are

8    consolidated. Consequently, consolidation is appropriate. See Pierce v. County of Orange, 526 F.3d

9    1190, 1203 (9th Cir. 2008). Thus, the Court ORDERS:

10          1.      The orders to show cause are DISCHARGED;

11          2.      These actions SHALL be consolidated for all purposes, including trial; and

12          3.      As the earlier filed case, the parties are instructed that all future filings SHALL use the

13   caption set forth above in the Raymond. Despite that the parties in Raymond have consented to

14   Magistrate Judge jurisdiction, because the plaintiffs in the Crawford-Smith matter have not, the

15   consolidated matter is REASSIGNED to District Judge Dale A. Drozd and all future case filings

16   SHALL use case number 1:18-cv-00307 DAD JLT;

17          4.      The case schedule issued in Raymond is VACATED, and the consolidated matter will

18   be rescheduled at a scheduling conference on May 6, 2019 at 9:00 a.m. The parties need not respond

19   to any outstanding written discovery, unless they agree otherwise.

20
21   IT IS SO ORDERED.

22      Dated:     March 13, 2019                                /s/ Jennifer L. Thurston
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                          2
